Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 17, 2019

The Court of Appeals hereby passes the following order:

A19A0934. PRINCIPAL LIEN SERVICES, LLC v. ROWELL.

      On August 17, 2018, this Court granted Principal Lien Services, LLC’s
application for discretionary appeal of the trial court’s order setting aside its default
judgment. Principal Lien Services, LLC thereafter filed a timely notice of appeal.
After careful review of the record in this case, we conclude that the application for
discretionary appeal was improvidently granted, and it is ordered that this appeal is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/17/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.